Citation Nr: 1143177	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied and final claim of entitlement to service connection for rhinitis.  

2.  Whether new and material evidence has been received to reopen a previously denied and final claim of entitlement to service connection for memory loss.  

3.  Whether new and material evidence has been received to reopen a previously denied and final claim of entitlement to service connection for a sleep disorder with fatigue.  

4.  Whether new and material evidence has been received to reopen a previously denied and final claim of entitlement to service connection for cystic breast disease.  

5.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) with anxiety and depression in excess of 30 percent from January 8, 2003, through February 26, 2008, in excess of 50 percent from February 27, 2008, through October 22, 2008, and in excess of 70 percent from October 23, 2008, and thereafter.  

6.  Entitlement to an initial rating in excess of 30 percent for headaches.  

7.  Entitlement to an initial rating in excess of 30 percent for asthma.  

8.  Entitlement to an initial rating in excess of 20 percent for chronic lumbosacral strain.  

9.  Entitlement to an initial rating for left ankle sprain in excess of 10 percent from January 8, 2003, through October 22, 2008, and in excess of 20 percent from October 23, 2008, and thereafter.  

10.  Entitlement to an initial rating in excess of 10 percent for left midfoot metatarsalgia.  

11.  Entitlement to an initial (compensable) rating for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 2003.  She also had prior active service for a period of 6 months and 4 days.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, which originally had jurisdiction over this appeal, and Detroit, Michigan, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for rhinitis, memory loss, sleep disorder with fatigue, and cystic breast disease, as well as the issue of entitlement to an initial rating in excess of 20 percent for a lumbar spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.  The additional issues regarding whether increased ratings are warranted will be addressed in the decision below.  


FINDINGS OF FACT

1.  For the period from January 8, 2003, through February 26, 2008, the Veteran's PTSD resulted in anxiety, depression, fatigue, insomnia, jumpiness, avoidance behaviors, and a low tolerance for stress.  Her concentration and attention were poor, and her memory was impaired.  She had intermittent panic attacks that occurred with stress.  She did not show reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  

2.  For the period from February 27, 2008, through October 22, 2008, the Veteran's PTSD resulted in anxiety, depression, irritability, insomnia, isolation, nightmares, intrusive thoughts, auditory hallucinations, exaggerated startle response, suicidal ideation, and avoidance behaviors.  She was without deficiencies in the areas of family relations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression, spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  

3.  For the period from October 23, 2008, the Veteran's PTSD results in sleep impairment, irritability, fatigue, and self isolation.  She has trouble maintaining a relationship with her son, but there is no evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

4.  The Veteran's headaches do not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  The Veteran's asthma is maintained by inhalational anti-inflammatory medication that neither requires monthly visits to a physician for required care of exacerbations nor manifests more than one attack per week with episodes of respiratory failure; his FEV-1 and FEV-/FVC are greater than 55 percent.  

6.  For the period from January 8, 2003, through October 22, 2008, the Veteran's left ankle sprain disability was manifested by moderate limitation of motion.  

7.  For the period from October 23, 2008, the Veteran's left ankle sprain disability has been manifested by marked limitation of motion, but no ankylosis, astragalus or astragalectomy, or more than marked malunion of the os calcis.  

8.  The Veteran is in receipt of the maximum available disability rating for metatarsalgia of the left midfoot.  

9.  Although the Veteran's HTN requires continuous medication for control, the diastolic pressure is not predominantly 100 mmHG or more, nor is the systolic pressure predominantly 160 mmHG or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, for the period from January 8, 2003, through February 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  The criteria for an initial rating in excess of 50 percent for PTSD, for the period from February 27, 2008, through October 22, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, DC 9411 (2011).  

3.  The criteria for an initial rating in excess of 70 percent for PTSD, for the period from October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, DC 9411 (2011).   

4.  The criteria for an initial rating in excess of 30 percent for headaches are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8100 (2011).  

5.  The criteria for an initial evaluation in excess of 30 percent for asthma are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.96. 4.97 DC 6602 (2011).  

6.  The criteria for an initial rating in excess of 10 percent for left ankle sprain for the period from January 8, 2003, through October 22, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, DC 5271 (2011).  

7.  The criteria for an initial rating in excess of 20 percent for left ankle sprain for the period from October 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, DC 5271 (2011).  

8.  The criteria for an initial rating in excess of 10 percent for metatarsalgia of the left midfoot have not been met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5279 (2011).  

9.  The criteria for an initial compensable evaluation for HTN are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124, DC 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a July 2005 letter to the Veteran from the RO specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence she was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, to include numerous VA specialty examinations, private post-service medical treatment records, VA examinations, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a March 2006 letter.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011; 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011.

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the Court as "staged" ratings.  Id. at 126.

PTSD

Historically, entitlement to service connection for anxiety/recurrent depressive disorder was granted in an April 2006 rating decision.  The RO assigned an initial 30 percent rating, effective June 20, 2005.  The Veteran appealed the decision indicating that a higher rating should have been awarded from an earlier effective date.  The RO considered the issues and in an April 2009 rating decision determined that an earlier effective date for a grant of service connection was warranted.  The initial effective date was corrected to January 8, 2003.  It was also determined that the Veteran's psychiatric disorder should now be classified as PTSD with anxiety and depression, and increased ratings of 50 percent for the condition was granted as of February 27, 2008, to be followed by an increase of PTSD to 70 percent as of October 23, 2008, and thereafter.  The appeal continues.  

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, DC 9411, effective November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.-50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.-0 percent.  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. §4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In excess of 30 percent from January 8, 2003, through February 26, 2008.  

Pertinent evidence available for review includes the report of VA psychiatric examination on July 22, 2005.  At that time, the Veteran complained of depression, fatigue, insomnia, anxiety, jumpiness, avoidance behaviors, and a low tolerance for stress.  She said that she lived with her adult son and had not been in a long term relationship for years.  While she described some inservice stressors that occurred during her time in the Gulf War, the examiner did not find that she met the criteria for PTSD such as persistent reexperiencing of the traumatic event(s) through distressing recollections, distressing dreams, or psychological distress when exposed to triggers.  The examiner did note, however, that there was a causal relationship between these experiences and her anxiety and depressive symptoms.   

Upon physical exam, the Veteran was cooperative, oriented, and well groomed with appropriate behavior and no impairment of motor activity.  Her affect was flat, and her mood was depressed and tense.  Her speech was audible, fluent, organized, and goal directed.  However, her attention and concentration were poor, and her memory was impaired.  The examiner noted that there were no hallucinations, illusions, or homicidal ideations.  She reported some passive suicidal thoughts but no plans or intent.  Her thought processes were logical, with no evidence of tangential thoughts, loose associations, flight of ideas, delusions, or paranoia.  She reported averaging only 2 to 3 hours of sleep per night.  She had occasional panic attacks triggered by stress.  The examiner noted that the Veteran was of average intelligence with fair judgment, limited insight, and normal impulse control.  She diagnosed anxiety disorder and major depressive disorder.  The examiner assigned a GAF score of 47, with a 49 specifically assigned to the anxiety disorder and a 48 assigned to the major depressive disorder.  She found that the Veteran had the ability to handle her own funds.  The examiner concluded that the Veteran's anxiety disorder was related to her Gulf War experiences, and her major depressive disorder was related to those experiences, as well as her medical condition.  

After a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms are adequately compensated at the 30 percent rating for the period of time from January 8, 2003 through February 26, 2008.  While she exhibited significant symptoms (e.g. depression, anxiety, sleep impairment, and some memory and concentration problems), she was functioning at a high level as indicated by her GAF score.  There was no impaired judgment, and panic attacks occurring more than once per week were not reported.  There was no report of difficulty in understanding complex commands, or difficulty in establishing or maintaining work or social relationships shown.  Such symptoms, or symptoms which demonstrate difficulty in establishing and maintaining effective work and social relationships, are necessary for an increased rating of 50 percent.  38 C.F.R. §§ 4.7, 4.130, DC 9411 (2011).  

In excess of 50 percent from February 27, 2008, through October 22, 2008.  

Upon VA mental examination on February 27, 2008, the Veteran complained of irritability, insomnia, feeling isolated, depression, nightmares, intrusive thoughts, auditory hallucinations, exaggerated startle response, and avoidance behaviors.  She was single and had never married.  She reported a poor relationship with her adult son.  She said that she argued with him, so they did not get together often.  

On exam, the Veteran was oriented with normal speech and appropriate behavior.  There was no impairment of thought process or communication, obsessive or ritualistic behaviors, or impaired impulse control.  She expressed suicidal ideation (as recently as the previous week) due to her mood, pain, and the reality of her situation.  However, she had no plan or intent.  She also exhibited some memory impairment and reported a few panic attacks, but none recently.  The examiner stated that the Veteran's psychiatric symptoms severely affected her employment, relationships, leisure activities, and quality of life.  The examiner concluded that the Veteran was unemployable due to her combined psychiatric and medical conditions.  The examiner diagnosed the Veteran as having PTSD and depression.  He assigned a GAF score of 53.  He opined that the Veteran was capable of managing her benefit payments.  

Subsequently dated VA treatment records through September 2008 (as reported upon SSOC in April 2009) reflect that the Veteran's GAF score remained in the 50 to 55 range.  

Regarding the period from February 27, 2008, through October 22, 2008, the Board finds that the Veteran's PTSD with anxiety and depression continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for a 50 percent rating under the criteria in 38 C.F.R. §§ 4.7,  4.130, DC 9411 (2011).  

Overall, due to the absence of more serious symptomatology and notwithstanding her intermittent complaints of suicidal ideation, the Board finds that the Veteran's PTSD with anxiety and depression symptoms do not demonstrate a disability picture more nearly approximating the next higher 70 percent evaluation under DC 9411, for the period from February 27, 2008, through October 22, 2008.  In this regard, the Board emphasizes that although the Veteran had expressed suicidal ideation as recently as the past week, she had no plan or intent.  She did not present with obsessional rituals which interfered with routine activities, and she did not have near continuous panic or depression affecting her ability to function independently.  Impaired impulse control or violence was not reported.  In reaching this decision, the Board also considered her GAF scores which remained essentially the same as in the previous period of time under question.  It is noted that her GAF scores during this period of time do suggest serious symptoms which fall within the moderate to severe range, which correspond to the Veteran's symptomatology for a 50 percent rating according to DC 9411.  

In excess of 70 percent from October 23, 2008, and thereafter.  

Upon VA psychiatric examination on October 23, 2008, the Veteran complained of sleep impairment, irritability, fatigue, and self isolation.  She did not keep in touch with her adult son and had trouble maintaining relationships.  The examiner noted that she was oriented, clear, neatly groomed, restless, fatigued, tense, cooperative indifferent, irritable, and guarded.  She had normal speech and disturbed attention.  Her affect was constricted and flat.  Her mood was anxious, agitated, depressed, fearful, dysphoric, and labile.  She had poor impulse control.  Her thought process was racing and tangential, and her thought content was preoccupied.  There were no delusions or hallucinations.  She admitted, however, to suicidal thoughts with no current ideations.  Her judgment and insight were fair.  She admitted to obsessive and ritualistic behavior exhibited by checking doors, windows, and locks.  She had panic attacks that were situational triggered.  Her remote memory was normal, but her recent memory was mildly impaired.  Her immediate memory was severely impaired.  

The examiner gave the Veteran a score of 45 on the GAF scale.  He stated that it was questionable as to whether the Veteran would be able to sustain any type of employment due to her fragile functional status.  Specifically, she struggled with personal interaction, irritability, agitation, poor concentration, and memory problems, which could negatively impact work performance.  In addition, he noted that the Veteran had panic attacks, which contributed to her avoidance behaviors.  

After a thorough review of the evidence of record, the Board finds that the Veteran's symptoms continue to more nearly approximate the rating criteria for the 70 percent evaluation for the period from October 23, 2008.  In this regard, the Board finds it significant that the Veteran has demonstrated disturbances of motivation, mood, concentration and memory.  She exhibited suicidal ideation, but there were no reports of violence, obsessive behaviors, monthly panic attacks, and neglect of personal appearance and hygiene.  

As stated above, in order to be entitled to the next higher 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communications, persistent delusions or hallucination, grossly inappropriate behavior, or persistent danger of hurting self or others.  Such findings are not indicated.  Also, she is not disorientated as to time or place, and while there is some memory loss, it is not noted that she forgets the names of close relative, her own occupation, or her own name.  38 C.F.R. §§ 4.7, 4.130, DC 9411 (2011)


Headaches

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 8100 (2011).  This DC provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.  

The Veteran asserts that an initial rating in excess of 30 percent is warranted for this service-connected condition.  

It is noted that when examined by VA in July 2005, the Veteran reported that the intensity of headaches reached an 8 out of 10.  She experienced mild headaches on a daily basis.  Two to three times per month, she had severe headaches which lasted from 1 to 3 days and caused pain in the eyes.  She denied nausea, vomiting, or severe photophobia.  With severe headaches, she needed to lie down and rest for a period of time.  The examiner diagnosed chronic intermittent headaches.  

Upon VA examination in February 2008, the Veteran reported experiencing headaches twice per week.  They resolved in hours to 2 days with rest.  There had been no change in this condition over the years, and she did not have any accompanying symptoms.  Recurrent headaches were diagnosed.  

When examined by VA for headaches in October 2008, the Veteran complained of migraine headaches that were located across the frontal area of the head.  These occurred 2 to 3 time per month and lasted for 1 to 2 days.  She needed to lie down and rest for a while when these headaches occurred.  She again denied nausea and vomiting and stated that less than half of her attacks were prostrating.  She was diagnosed as having cephalgia with headaches.  The examiner opined that the Veteran was able to work in a sedentary or physical position, but she might have to lie down and rest if a headache occurred during working hours.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for headaches under DC 8100 for any period of time covered by the appeal.  As noted above, a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's headache symptoms do not rise to the level of severity contemplated for a 50 percent evaluation, particularly where, as here, there is no evidence that her headaches result in severe economic inadaptability and as the attacks are not prolonged.  Moreover, the examiner stated that her headaches would not keep her from working, as long as she could lie down when she had an attack.  

As such, the Board finds the evidence does not show severe economic inadaptability due to the headaches alone as contemplated by DC 8100.  Accordingly, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent under this code for any period of time covered by the appeal.  Fenderson, supra.  

Asthma

A 10 percent rating is warranted for bronchial asthma with FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record. 

A 30 percent rating requires FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  

A 60 percent rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbation, or intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating for bronchial asthma is warranted for FEV-1 of less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97 DC 6602 (2011).

As reported by the RO upon an April 2009 supplemental statement of the case (SSOC) at the time of VA exam on July 22, 2005, the Veteran had been on regular treatment with Advair twice per day and used an Albuterol inhaler.  Pulmonary function tests (PFTs) revealed FE-V1 at 81.9% of predicted value, FVC at 84.7% of predicted value, and FEV-1/FVC at 79%.  Asthma was diagnosed.  

Included in the claims file are additional PFT results, to include from July 28, 2005.  That test reflected FEV-1 at 88.7% of predicted value, FVC at 85.7% of predicted value, and FEV-1/FVC at 84%.  

Upon VA respiratory examination in February 2008, the Veteran revealed breath sounds that were clear to auscultation.  Her thorax was symmetrical.  PFT revealed post bronchodilator results of FEV-1 at 91.7% of predicted value, FVC at 93%, and FEV-1/FVC at 79%.  The examiner stated that the Veteran's vital capacity, flow loops, and measurements were normal.  The Veteran continued with medications for her condition.  

When examined by VA in October 2008, the Veteran used a prescribed inhaler, Advair, twice daily, and Albuterol on a weekly basis.  PFT revealed post bronchodilator results of FEV-1 at 86% of predicted value, and FEV-1/FVC at 84%.  The examiner stated that the veteran had normal lung functions at baseline.  However, the significant response to bronchodilators was suggestive of reactive airways disease/asthma.  

In order to meet the criteria for an initial 60 percent evaluation, the service-connected asthma must be manifested by FEV-1 of 40 to 50 percent of predicted, or: FEV-1FVC of 40 to 55 percent, or: at least monthly visits to a physician for required care of exacerbations, or: intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The medical evidence of record, specifically, the results of PFTs in July 2005, February 2008 and October 2008, as well as treatment and examination notes, clearly does not reflect that the Veteran's asthma has met this level of severity for any period of time covered by the appeal.  

Accordingly staged ratings are not in order, and the assigned rating is appropriate for the entire period of the Veteran's appeal.  Fenderson, supra.  

Left Ankle Sprain

The 10 and 20 percent ratings for the Veteran's service-connected left ankle sprain have been assigned under DC 5271 for limited motion of the ankle.  38 C.F.R. § 4.71.  Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2011).  The average normal range of motion (ROM) of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Historically, upon rating decision in April 2006, service connection for left ankle sprain was granted and a 10 percent rating was assigned, effective June 20, 2005.  In an April 2009 rating decision, the initial effective date was corrected to January 8, 2003.  Also, an increased rating of 20 percent was assigned as of the date of VA examination on October 23, 2008, but not prior thereto.  

Thus, in the current claim, the Board will be determining whether the Veteran is entitled to an initial rating for left ankle sprain in excess of 10 percent from January 8, 2003, through October 22, 2008.  Then, look as to whether a rating in excess of 20 percent is warranted from October 23, 2008.  

In excess of 10 percent for the period from January 8, 2008, through October 22, 2008.  

Upon VA examination in July 2005, there was no swelling, deformity, tenderness, or pain during movements of the left ankle.  ROM studies revealed dorsiflexion to 10 degrees, with pain at the end of the motion.  Plantar flexion was to 15 degrees.  Movements of the left ankle were performed slowly with a stiff manner.  There was no evidence of weakened movements against resistance, fatigability, or loss of endurance with repeated movements.  

When examined by VA in February 2008, the Veteran complained of left ankle pain with walking or standing for 10 minutes.  The pain was a 9 out of 10.  She denied any swelling, heat, redness, stiffness, weakness, instability, giving out, locking, tiredness, or lack of endurance of the ankle, and none of these symptoms were seen upon exam.  The examiner did note that there was slight widening of the ankle.  The Veteran said that there had been no change in her ankle condition over the years.  The examiner noted that the left ankle was neutral at 90 degrees.  ROM revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 20 degrees, and eversion to 16 degrees.  There was also no varus or valgus angulation.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left ankle disability is not warranted for the period on appeal from January 8, 2003 through October 22, 2008.  

The symptomatology attributable to the left ankle more closely approximate no more than moderate limitation of motion, consistent with the 10 percent rating awarded.  In so finding, the Board observes the findings of the examinations as summarized above.  As such, the Board finds that marked limitation of motion has not been shown.  

The Board also has considered the Veteran's functional impairment due to pain and other factors during the period in question.  However, the medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (as noted earlier) provide no basis for assignment of a rating in excess of 10 percent during the period in question.


In excess of 20 percent from October 23, 2008.  

At the time of VA examination on October 23, 2008, the Veteran complained of tightness and swelling in the left ankle.  She used a cane for support and reported instability, but was unsure whether it was related to her ankle.  She was noted to have an antalgic gait, heel calluses, a normal shoe pattern on the left, and an increased shoe wear pattern on the outside edge of the heel of the right.  ROM revealed left ankle dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  There was no objective pain with active motion or following repetitive motion, nor were there additional limitations after three repetitions of ROM.  The Veteran stated that she had no limitations in a sedentary position, but was limited to walking less than one quarter mile.  She also avoided repetitive stair climbing, uneven surfaces, and heights.  

With respect to the period beginning October 23, 2008, the Board notes that Veteran has been assigned a 20 percent rating, the maximum rating for limitation of motion of the ankle.  As a higher schedular rating under DC 5271 for the ankle is not possible, the Board has considered the applicability of other diagnostic criteria for rating the Veteran's right ankle disability.  38 C.F.R. § 4.71a.  However, no higher rating is assignable. 

Even considering the extent of functional loss due to pain and other factors, to include upon repetitious motion of the ankle, there simply is no evidence that the Veteran has had ankylosis of the left ankle.  There is no suggestion in this regard.  The examination report of record from 2008 clearly shows that ankylosis is not indicated, and the Veteran has never complained of an inability to move the left ankle.  Therefore, a rating under DC 5270 or 5272 is not warranted.  Also, in the absence of medical evidence indicating that the Veteran's left ankle disability involves astragalectomy, rating the disability under DC 5274 is not warranted.  The Board further notes that the left ankle disability is not shown to involve any factor(s) that would warrant rating the disability under any other provision(s) of VA's rating schedule.


Left Midfoot Metatarsalgia

Upon rating decision in April 2006, service connection for metatarsalgia of the left midfoot was granted, and an initial disability rating of 10 percent under DC 5279 was assigned.  In an April 2009 rating decision, an earlier effective date was assigned for the grant of service connection (January 8, 2003), but the 10 percent was confirmed.  It is the Veteran's contention that a rating in excess of 10 percent is warranted.  

Under DC 5279, metatarsalgia warrants a 10 percent disability rating whether it is present in one foot or both feet.  38 C.F.R. § 4.72(DC 5279 (2011).  

When examined by VA in 2005, movements of the left foot were painful, but the pain was felt especially in the left ankle (which is separately service connected).  At the time of VA examination in 2008, the Veteran stated that she used a cane for ambulation because of her left foot condition.  She reported a pain level of 8 out of 10 with weight bearing.  On physical exam, the Veteran was able to support her weight on her toes.  She had low arches and normal tendon alignment without additional significant clinical findings.  Following ROM testing and X-ray, the examiner diagnosed left foot degenerative arthritis.  

As DC 5279 does not provide for a disability rating in excess of 10 percent, the Board finds that an initial disability rating in excess of 10 percent for the Veteran's metatarsalgia of the left foot is not warranted  

The Board has considered other rating criteria and does not find a basis for a higher rating under any applicable criteria.  Rating by analogy has been considered, but there are no analogous DCs that would provide a rating in excess of 10 percent for the manifestations shown here.


HTN

Service connection was initially granted for HTN in an April 2006 rating decision.  The noncompensable rating assigned at that time has continued to the present day.  The Veteran asserts that a compensable rating is warranted.  

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular disease is defined either as HTN or as isolated systolic hypertension.  HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that HTN due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing hypertension rather than by a separate evaluation (as HTN).

Under DC 7101, HTN or isolated systolic hypertension must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of HTN.  A 20 percent disability rating is available under this DC where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more.  A 40 percent rating is available under this DC where diastolic pressure is predominantly 120 or more.  Finally, the maximum rating of 60 percent disabling is available under this DC where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2011).

Given the preponderance of the evidence, the Board finds that the Veteran is not entitled to a compensable evaluation for HTN under DC 7101 for any period of time covered by the appeal.  

The Veteran's post service VA records reflect numerous blood pressure readings.  Blood pressure readings of 130/70, 126/70, and 130/70, were reported at the time of VA examination in July 2005.  In February 2008, her blood pressure was recorded as 138/86 and 136/84.  In October 2008, her blood pressure was 140/76.  The record reflects that she is on continuous medication for control of this condition and has been for many years.  

A complete review of the evidence of record fails to show that the Veteran's diastolic pressure is predominantly 100 or more, or that her systolic pressure is predominantly 160 or more.  On the contrary, the Veteran's blood pressure readings were predominantly 130s-140s/70s-80s. 

The Board is aware that the Veteran's HTN requires continuous medication for control.  Even taking into account this information, however, the Veteran's diastolic pressure is not predominantly 100 or more, nor is her systolic pressure predominantly 160 or more.  Accordingly, the Veteran is not entitled to an initial compensable evaluation for HTN pursuant to DC 7101 for any period of time covered by the appeal.  In reaching this decision, the Board has considered the Veteran's assertions that she is entitled to a higher rating and finds them competent, credible and probative; however, the medical evidence and particularly the blood pressure readings are entitled to greater probative weight as blood pressure readings of a certain level are required pursuant to the rating criteria.  In addition, the Board has considered staged ratings in this case, but the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected HTN during the claim period such that staged ratings are for application in this case.  Fenderson, supra.  The Board has also considered the applicability of other DCs contained in the Rating Schedule, but finds that none of these codes are applicable in the Veteran's case, especially where, as here, there is no evidence of hypertensive heart disease.  Therefore, as the criteria for an initial compensable disability rating are not met, the claim must be denied.


Final Considerations as to the Initial Increased Rating Claims on Appeal

The Veteran's statements describing the symptoms of his service-connected disorders are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Schedule for each disability reveals that the schedular criteria encompass all pertinent symptoms that the Veteran has reported regarding her psychiatric disorder, headaches, asthma, left ankle and foot, and HTN. 

Since the criteria reasonably describe the Veteran's disability levels and symptomatology as to each service-connected condition on appeal, the Veteran's disability pictures as to each service-connected condition are contemplated by the Schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to the service-connected conditions on appeal is entirely encompassed within the criteria specified in the rating schedule, and no disability is so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits as to any increased rating claim.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

Entitlement to an initial rating for PTSD in excess of 30 percent from January 8, 2003, through February 26, 2008, and in excess of 50 percent from February 27, 2008, through October 22, 2008, and in excess of 70 percent from October 23, 2008, and thereafter, is denied.  

Entitlement to an initial rating in excess of 30 percent for headaches is denied.  

Entitlement to an initial rating in excess of 30 percent for asthma is denied.  

Entitlement to an initial rating for left ankle sprain in excess of 10 percent from January 8, 2003, through October 22, 2008, and in excess of 20 percent from October 23, 2008, and thereafter, is denied.  

Entitlement to an initial rating in excess of 10 percent for left midfoot metatarsalgia is denied.  

Entitlement to an initial (compensable) rating for HTN is denied.  


REMAND

With regard to the issues of whether new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease, the Court has held that, in the context of a claim to reopen, notice of the Veterans Claims Assistance of Act of 2000 (VCAA) must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Id.  

In this case, the Veteran's claims for service connection for rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease, were previously denied in a final RO decision dated in September 2002.  Thereafter, an application to reopen her claims as to these conditions was received by VA in June 2005.  In response, the RO issued the Veteran a notice letter in July 2005.  However, this letter failed to correctly characterize the pertinent issues in appellate status as new and material evidence to reopen claims, and it did not contain a description of what constituted new and material evidence.  The Court's holding in Kent, supra, requires VA to inform the Veteran of the bases for the prior final decision that denied the aforementioned claims, and what specific evidence is necessary to reopen these claims within the context of the 2002 denials.  Thus, as the July 2005 notice letter did not provide adequate discussion in this regard, the Board finds action by the RO is required to satisfy the notification provisions of the VCAA in accordance with Kent, supra.  

As to the claim for an initial rating in excess of 20 percent for a lumbar spine disorder, it is noted that there are numerous VA examination orthopedic reports available for review.  These include VA examinations of the spine in July 2005, February 2008, and October 2008.  X-rays of the lumbar spine in 2005 showed mild scoliosis of the lumbar spine convexity to the left at L3-L4.  As for lumbar spine ROM, the Veteran showed forward flexion of 70 degrees, backward extension of 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 35 degrees.  

(Normal ranges of motion associated with the lumbar spine are flexion forward to 90 degrees, extension backwards to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) prior to DC 5235.

In the February 2008 examination, there was little change noted in the Veteran's lumbar spine ROM, except for bilateral lateral flexion which had increased to 40 degrees, and forward flexion which had decreased to 60 degrees.  X-rays at this time, however, showed some degenerative changes that had not previously been noted.  Specifically, there was mild disk space narrowing and early endplate osteophytes at L3-4.  There was also mild disk space narrowing at L4-5.  When orthopedically examined in October 2008, the Veteran showed significant decrease in her forward flexion which was limited to 15 degrees.  

More contemporaneous findings regarding the lumbar spine are not of record.  Under these circumstances, VA cannot rate the service-connected low back disability on appeal without further medical clarification and description of any neurologic symptoms.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer V. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran a corrective VCAA notice that explains what constitutes new and material evidence, the bases for the prior final RO decision in September 2002 that denied her claims for service connection for rhinitis, memory loss, a sleep disorder with chronic fatigue, and cystic breast disease, and specifically identifies the type of evidence necessary to satisfy the element(s) of the underlying claim(s) which was found insufficient in the prior final denial, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Copies of updated treatment records should be obtained and added to the claims folder.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis, and left lower extremity radiculopathy. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  

The examiner should identify any current neurological symptoms associated with the service-connected chronic lumbar strain, now to include degenerative changes of the lumbar spine with mild disk space narrowing at L3-L4 and L4-5.  The examiner should specify the nerves involved, if any, and note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.  

The examiner should specifically report the ranges of motion of the thoracolumbar spine; and indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.  

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over any 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L3-L4 and L4-5, from those associated with any other spine disability. 

The examiner should render specific findings as to the impact of the service-connected lumbar strain with degenerative disc disease at L3-L4 and L4-L5, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.  If any specialty examination is deemed warranted, this should be scheduled.

Note: The Veteran should be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  Thereafter, the claims file must be reviewed to ensure that the foregoing requested development has been completed.  Then, the claims as to whether new and material evidence has been received to reopen previously denied and final claims as to rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease, should be readjudicated.  The claim of entitlement to an initial rating in excess of 20 percent for a lumbar spine disorder should also be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


